Citation Nr: 9918238	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, claimed as secondary to service-connected fracture 
of the pelvis.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
January 1965.  
 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO), that denied service connection for 
degenerative disc disease, claimed as secondary to service-
connected fracture of the pelvis, an evaluation in excess of 
40 percent for residuals of a fracture of the pelvis with 
secondary sciatic neuropathy and left foot drop, and a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  On appellate review in March 
1996, the case was remanded for additional development.  

In November 1998, the RO increased the 40 percent evaluation 
assigned for residuals of fracture of the pelvis with 
secondary sciatic neuropathy and left foot drop to 80 
percent, effective from November 19, 1990 and granted 
entitlement to individual unemployability.  Entitlement to 
service connection for degenerative disc disease was denied.  
Because entitlement to individual unemployability has been 
granted and the veteran's 80 percent disability evaluation 
for residuals of fracture of the pelvis with secondary 
sciatic neuropathy and left foot drop is the maximum rating 
percentage allowable for that disability, the issues in 
controversy associated with those claims have been resolved.  
As such, the only remaining issue on appeal is entitlement to 
service connection for degenerative disc disease.  

In December 1997, the veteran submitted an application for 
entitlement to automobile and adaptive equipment or adaptive 
equipment only.  In March 1998, the claim was denied.  In 
November 1998, entitlement to adaptive equipment or adaptive 
equipment only was granted.  Thus, no additional development 
in this matter is warranted.

In the 1996 remand, the Board also noted that in a March 1992 
statement in support of his claim, the veteran raised a claim 
for special consideration for paired organs and extremities 
under 38 C.F.R. § 3.383.  The Board then noted that the issue 
had not been developed for appeal and thereafter referred to 
the RO for appropriate action.  The Board also directed the 
RO's attention to the March 30, 1992, VA Form 21-4138, 
Statement in Support of Claim, contained in the veteran's 
claims folder.  After reviewing the evidence of record 
subsequent to the Board's remand, it is unclear if additional 
action was taken in response to the veteran's claim.  As 
such, the matter is again referred to the RO for any 
development deemed appropriate.


FINDINGS OF FACT

The current medical evidence of record fails to demonstrate 
that the veteran currently has degenerative disc disease.  
Therefore, the claim is not plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
degenerative disc disease, claimed as secondary to service-
connected fracture of the pelvis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in February 1964, the 
veteran slipped while exiting a moving vehicle and the rear 
end of the vehicle was driven over his pelvis.  Thereafter, 
the veteran received treatment at the United States Naval 
Hospital at Camp Pendleton, California.  On admission, 
physical examination revealed tenderness of the paravertebral 
area extending from L-3 to L-4 with swelling.  X-rays showed 
separation of right sacroiliac joint with oblique fractures 
noted through the superior and inferior pubi-rami of the 
right side with approximately 1-centimeter separation of the 
symphysis.  The diagnosis was pelvis fracture.  In March 
1964, the veteran was transferred to U.S. Naval Hospital at 
San Diego, California.  An August 1964 Report of Board 
Medical Survey shows that on admission, physical examination 
and x-ray studies revealed a diagnostic impression of 
traumatic radiculitis involving the S1 and S3 nerve roots, 
but roentgenograms of the lumbar spine were within normal 
limits.  The report also shows while hospitalized, the 
veteran was treated with a left lumbar sympathetic block to 
alleviate pain.  After hospitalization, the report shows that 
it was recommended that the veteran be assigned a four-month 
period of limited duty, (no lifting, prolonged walking, or 
standing and strenuous activities), and then return for 
reevaluation.  Thereafter the reports show that in December 
1964, the Physical Evaluation Board found the veteran unfit 
for duty by reason of radiculitis, L5, S1, S2, left post-
traumatic improved; and causalgia, minor, S1 root, left, 
unchanged, manifested by burning pain, left foot.  The 
veteran was medically discharged.

On VA examination in April 1965, negative findings upon 
standing and essentially normal movements of the spine 
relative to flexion, lateral bending, and extension was 
noted.  The veteran, however, complained of pain on fist 
percussion over the lumbosacral junction and on 
hyperextension.  X-rays showed normal alignment of vertebral 
bodies and normal disc spacing without arthritic or bony 
changes.  Fourteen metallic clips of the lumbar nerve plexus 
area extending from L2 and L4 were present.  After 
examination, the diagnosis was multiple fractures of the 
pelvis, secondary sciatic neuropathy.  

VA outpatient treatment reports dated from June 1965 to 
October 1966 document continued complaints of pain; however, 
the reports show that objective findings were essentially 
normal.  At VA examination in December 1966, x-ray studies 
revealed a minute amount of opaque medium in the sacral canal 
due to previous myelogram and moderate narrowing of disc 
space between L4 and L5 representing localized disc 
degenerative disease.  Raw metallic sutures visualized 
adjacent to the anterior border of the outer edge of the left 
half of L2, L3 and L4 was also noted.  VA hospital summary 
reports dated in January 1967 and June 1969, outpatient 
treatment reports dated from August to November 1969, and a 
February 1970 VA hospital summary report, all reference 
unrelated disorders.  

At VA examination in February 1970, x-ray studies revealed 
multiple surgical clips of the paravertebral area anteriorly 
suggesting previous sympathectomy of the lumbar region.  
Evidence of previous lumbar myelography was demonstrated as 
well.  

VA treatment reports dated from June to August 1972 are 
silent with regard to a diagnosis of degenerative disc 
disease of the lumbar spine and although an October 1972 VA 
examination report shows evidence of limitation of motion on 
straight leg raising on the left with pain and paravertebral 
muscle spasm, findings were otherwise normal.  Further, x-
rays studies accomplished at that time were essentially 
similar to findings disclosed in February 1970.  The 
diagnosis was lumbosacral spine (scoliosis) strain.  VA 
outpatient treatment reports dated from October 1972 to 
February 1973 are also silent with regard to a diagnosis of 
degenerative disc disease.  

In April 1974, a medical statement from A.C.J., M.D., of 
Physical Medicine and Rehabilitation-Electromyography, was 
received.  The report shows limitation of motion with pain 
and that x-ray studies revealed multiple opaque surgical 
staples at the left lumbar paravertebral area.  VA hospital 
treatment reports thereafter show that in April 1975, the 
veteran was hospitalized for chronic low back pain and 
thereafter continued to receive treatment.  The reports do 
not reference degenerative disc disease.

At VA examination in February 1976, tenderness and slightly 
restricted range of motion of the lumbar spine were noted.  
Nevertheless, a radiographic report showed no traumatic 
compression of vertebral bodies or avulsion of processes of 
the lumbar region; normal disc spacing without arthritic or 
disc degenerative disease and spurring of the bodies; a row 
of multiple linear metallic sutures of the paravertebral 
region from L2 and L5 to the left of the midline and along 
the anterior aspect of the vertebral bodies; and minimal 
opaque medium in the sacral canals, previous myelogram.  

Medical statements from A.C.T., M.D., and J.F.C., M.D., dated 
in December 1976; VA treatment reports and an emergency room 
report from Hollywood Presbyterian Hospital dated from July 
to August 1977 showing that the veteran received treatment 
for lumbar pain as secondary to a motor vehicle accident and 
that a diagnosis of lumbar and cervical strain was made; and 
VA hospital, outpatient treatment, and examination reports 
extending from June 1978 to May 1981, are also of record.  
Not one of the reports records a diagnosis of degenerative 
disc disease.  

Medical reports from J.L., M.D., dated from August 1989 to 
March 1991 show that an August 1989 radiographic report 
demonstrated multiple vascular chips along the left anterior 
vertebral body margins L2-L5, probable prior aortic surgery, 
and minimal right convex lower lumbar scoliosis.  Otherwise, 
findings were normal.  

Treatment reports from Glendale Adventist Medical Center 
contain a March 1991 x-ray report showing splinting of the 
lumbar spine to the left without evidence of definite 
compression fractures.  Transverse processes, pedicles, disc 
spaces, and sacroiliac joints appeared normal.  

The record also contains various Social Security 
Administration (SSA) reports.  Although the SSA reports 
consist of examination reports dated in March 1991 from the 
Perpetual Help Medical Clinic and December 1991 from the 
Eagle Medical Group, and medical statements dated in 1991 
from D.S.M., M.D.; I.Z., M.D.; and R.H.H., M.D., and record 
an impression of crush accident to pelvic area with low back 
pain, mild to moderate, not one of the reports record a 
diagnosis of degenerative disc disease.  

Continued complaints of back pain are documented throughout 
VA treatment reports dated from November 1990 to September 
1992.  Included within the reports is an October 1990 
discharge summary report which shows that the veteran was 
hospitalized for pain and while hospitalized, marked 
tenderness to palpation of the lumbar spine was demonstrated.  
Nevertheless, preliminary readings of a MRI revealed normal 
findings and a report of an x-ray study showed Schmorl's node 
at L3; metastases unlikely and minimal disc bulge at L3-4 and 
L4-5 levels.  Although a discharge diagnosis of chronic low 
back pain syndrome was made, a diagnosis of degenerative disc 
disease was not reported.  A VA hospital discharge summary 
report dated from January to February 1992 shows that the 
veteran received treatment for pain and that a lumbosacral 
series disclosed positive sacroiliitis.  Also included in the 
reports is a January 1992 MRI which shows no identifiable 
abnormality consistent with a cause for radiculopathy- disc 
heights at L4-L5 and throughout the remainder of the lumbar 
spine were well preserved.  A March 1992 newspaper article 
titled "Sciatic nerve pain" and an undated Aid and 
Attendance Examination report are also of record.

A January 1992 statement from the Office of Workers' 
Compensation claim, showing that entitlement to benefits were 
denied with copies of medical statements from I.Z., M.D., 
dated in July 1991 and D.S.M., M.D., dated from August to 
November 1991, as well as a November 1992 SSA report which 
shows that the veteran was awarded benefits and a February 
1994 report from C.S., Ph.D., are also of record.  

At VA examination in June 1998, tenderness to fist percussion 
of the paravertebral and midline with limitation of motion 
was noted.  However, the examiner reported that x-rays of the 
lumbar spine were normal with metal clips of the left side.  
In the discussion section, the examiner reiterated that the 
radiologist's report of the lumbar spine was normal.  There 
was no degenerative disc disease or arthritis.

Law and Regulation

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Service connection may also be granted for arthritis if 
manifest to a compensable degree or more within one year from 
the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  The regulations 
state that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (1998).  

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310 (1998).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The term "disability" 
refers to impairment of earning capacity, and such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  Id.

Well-grounded claims

The veteran maintains that service connection for 
degenerative disc disease is warranted because the disorder 
occurred as secondary to the service-connected fracture of 
the pelvis disability.  As in any case, a persons who submits 
a claim for benefits under the law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Although a claim need not be conclusive to be well grounded, 
it must be accompanied by evidence.  38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If the veteran fails 
to submit a well grounded claim, his appeal fails as to that 
claim, and the VA is under no duty to assist him in any 
further development of that claim.  38 U.S.C.A. § 5107(a); 
Epps, supra; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim requires evidence of a current 
disability, nexus between the in-service injury and the 
current disability, or evidence of chronicity or continuity 
of symptomatology.  Savage v. Gober, 10 Vet. App 489 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" is required.  Id.

Analysis

In this case, review of the evidence of record fails to show 
that a current diagnosis of degenerative disc disease of the 
lumbar spine and sacroiliac joint has been made.  On recent 
VA examination in 1998, the examiner stated that x-ray 
findings of the spine did not show evidence of degenerative 
disc disease or arthritis.  As noted above, a service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent "proof of a present disability there can be no 
valid claim").  Where evidence of a current disability is not 
present, the claim is not well grounded.  Id.; Gilpin v. 
West, 155 F.3d 1353 (1998).

It is acknowledged that x-ray studies accomplished on VA 
examination in December 1966 revealed moderate narrowing of 
disc space between L4 and L5 representing localized disc 
degenerative disease.  The Board, however, points out that 
subsequent to December 1996, x-ray studies do not demonstrate 
evidence of localized disc disease.  A February 1976 
radiographic report showed no evidence of traumatic 
compression of vertebral bodies or avulsion of processes of 
the lumbar region and normal disc spacing without arthritic 
or disc degenerative disease and spurring of the bodies.  In 
August 1989, the radiographic report did not disclose 
evidence of degenerative disc disease, although multiple 
vascular chips along the left anterior vertebral body margins 
L2-L5 and minimal right convex lower lumbar scoliosis were 
noted, and in March 1991, a x-ray report from Glendale 
Adventist Medical Center showed normal transverse processes, 
pedicles, disc spaces, and sacroiliac joints.  Splinting of 
the lumbar spine to the left was observed.  In addition, a 
January 1992 VA MRI showed that disc heights at L4-L5 and 
throughout the remainder of the lumbar spine were well 
preserved and showed that no identifiable abnormality 
consistent with a cause for radiculopathy was present, and, 
as noted above, on VA examination in June 1998, the examiner 
stated that x-ray findings of the spine did not show evidence 
of degenerative disc disease or arthritis.  

Considering the foregoing evidence of record, the Board finds 
that the veteran's claim is not well grounded as there is no 
competent evidence of record establishing a current diagnosis 
of degenerative disc disease.  As noted above, a service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau and Brammer, both supra.  Where 
evidence of a current disability is not present, the claim is 
not well grounded.  Id.;  Gilpin v. West, 155 F.3d 1353 
(1998).  Because the record is devoid of evidence 
establishing a current disability, the veteran's claim of 
entitlement to service connection for degenerative disc 
disease on a direct basis, presumptive basis, and secondary 
basis is not well grounded.

In this case, the Board is also cognizant of the veteran's 
complaints of low back pain.  Nevertheless, the veteran 
cannot well ground his claim upon the fact that he receives 
treatment for pain.  That is not enough under 38 U.S.C.A. 
§ 5107(a).  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997); Caluza, supra.  In this case, the requisite elements 
of Caluza are not met, as there is no competent evidence of a 
current disability and, as a lay person, the veteran is not 
competent to make such a diagnosis.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

During the pendency of the appeal, the veteran was adequately 
apprised of the crucial evidence required to substantiate his 
claim.  38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  In view of the foregoing, the 
requirement proscribed in Robinette is met and the veteran 
has failed to submit a well-grounded claim.  As such, VA has 
no duty to assist.  The veteran's appeal is denied.  Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for degenerative disc 
disease is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

